Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
an integration control sub-system operatively coupled to the first power converter and the DC power source, wherein the integration control sub-system comprises at least one bypass switch disposed between the DC power source and the DC-link and configured to connect the DC power source to the DC-link via the second power converter or connect the DC power source directly to the DC-link by bypassing the second power converter.
In regard to Claim 13:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
determining a minimum voltage level of the DC-link and a maximum voltage level of the DC-link, wherein the minimum voltage level and the maximum voltage level define an acceptable range of a DC-link voltage; and connecting the DC power source to the DC-link via the second power converter or connecting the DC power source directly to the DC-link by bypassing the second power converter based on the magnitude of the reference voltage and the acceptable range of a DC-link voltage.
In regard to Claim 19:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOHN W POOS/Primary Examiner, Art Unit 2896